Citation Nr: 1453963	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  09-07 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to May 3, 2007, and in excess of 20 percent from May 3, 2007, forward, for spondylotic changes of the lumbar spine.

2.  Entitlement to a rating in excess of 10 percent for right radicular leg pain.

3.  Entitlement to service connection for bowel and bladder changes, to include as secondary to the service-connected spondylotic changes of the lumbar spine.

4.  Entitlement to service connection for a neck disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from July 1999 to April 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, in June and September of 2007.

In August 2012, the Board remanded the case for further development.  Since the requested development has not been fully completed as to some issues, further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The issues of service connection for bowel and bladder changes and a neck disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's spondylotic changes of the lumbar spine have been productive of, at worst, limitation of motion of 45 degrees of forward flexion of the thoracolumbar spine with pain.  Ankylosis, incapacitating episodes of intervertebral disc syndrome requiring bed rest for at least 4 weeks but less than 6 weeks during the past 12 months, and additional neurologic abnormalities have not been shown.

3.  The Veteran's right radicular leg pain is productive of moderate incomplete paralysis of the sciatic nerve.

CONCLUSIONS OF LAW

1.  From July 14, 2006, the criteria for a 20 percent disability rating for spondylotic changes of the lumbar spine were met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5239 (2014).

2.  The criteria for a disability rating in excess of 20 percent for spondylotic changes of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5239 (2014).

3.  The criteria for a 20 percent disability rating, but no higher, for service-connected right radicular leg pain have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5013(a), 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

An August 2006 letter satisfied the duty to notify provisions.  This letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The claims were subsequently readjudicated, most recently in a January 2013 supplemental statement of the case (SSOC).  Thus, VA's duty to notify has been met.

The Veteran's service treatment records and VA medical treatment records have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that she is in receipt of disability benefits from the Social Security Administration.  VA examinations were conducted in May 2007 and September 2012; the record does not reflect that these examinations are inadequate for rating purposes.  As the reports of the VA examinations are based on the Veteran's medical history and described the disability in sufficient detail so that the Board's decision is a fully informed one, the examinations are adequate.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Thus, VA's duty to assist has also been met for the low back and right leg claims.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

II.  Increased Rating

Schedular Rating

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Lumbar Spine

The Veteran contends that he is entitled to a higher rating for his service-connected lumbar spine disability.  

The Veteran was granted service connection for spondylotic changes of the lumbar spine in a February 2005 rating decision, which assigned a 10 percent disability rating, effective April 10, 2004, under Diagnostic Code 5239.  38 C.F.R. § 4.71a.  The appeal period expired for that claim and he filed a claim for increase in July 2006.  In a June 2007 rating decision, the Veteran was granted a 20 percent disability rating, effective May 3, 2007.

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Back disabilities are evaluated under Diagnostic Codes 5235 to 5243 using the general rating formula unless evaluating intervertebral disc syndrome based on incapacitating episodes.

Under the General Rating Formula for Diseases and Injuries of the Spine, the criteria for a rating of 20 percent, are forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The criteria for a 40 percent rating are forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  

Any associated objective neurologic abnormalities are evaluated separately under an appropriate Diagnostic Code.  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, incapacitating episodes having a total duration of at least four weeks, but less than six weeks during 12 months are rated at 40 percent.  An incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  Note 1, following the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 

Prior to the present claim, range of motion of the Veteran's thoracolumbar spine was 70 degrees flexion, 15 degrees extension, and 30 degrees rotation on either side during a November 2005 VA examination.  The Veteran was unable to repeat the motions as she reported feeling something caught in her back.  She did not have any incapacitating episodes in the last 12 months.  The examiner noted that her pain was out of proportion to what would be expected and her symptoms were exaggerated due to depression and fibromyalgia.  Her disease was described as minimal.

Treatment records dated August 2006 show that the Veteran complained of having back pain all over.  On examination, minimal pelvic and spine segmental dysfunction with some muscular guarding was found.  The Veteran was able to stand and walk without apparent restrictions or antalgia and her standing position was erect.  

The Veteran underwent VA examination of the spine in May 2007 (May 3, 2007, which is the current effective date of the 20 percent rating).  At that time, forward flexion of the thoracolumbar spine was to 45 degrees.  During the May 2007 VA examination, the Veteran complained of having pain associated with weakness, stiffness, swelling, sense of instability or giving way, locking, fatigability and lack of endurance and she reported having 100 percent functional capacity limitation during flare-ups.  The examiner noted that there was no spinal deformity or ankylosis and no obvious abnormality of the back musculature.  In an addendum, the examiner reported that the Veteran had pain and loss of function and restricted motion on repetitive active range of motion secondary to weakened movement, excessive fatigability, and incoordination.

Although the range of motion measurements were made on May 3, 2007, the Veteran filed for an increase on July 14, 2006.  She indicated that her back had worsened.  Nothing in the record suggests that the Veteran's forward flexion of the thoracolumbar spine was not similarly limited to 45 degrees at the time of her claim.  Thus, the Board finds that the effective date for the 20 percent rating should be the date of the claim instead of the date of the examination.  Therefore, a 20 percent rating is warranted effective July 14, 2006, as that is the earliest it is factually ascertainable that an increase in disability had occurred.  An even earlier effective date is not warranted as there is no indication of a worsening within in the year prior to the claim.  See 38 C.F.R. § 3.400(o)(2) (2014).  In fact, the earlier November 2005 VA examination showed better range of motion.

During the September 2012 VA examination, forward flexion of the thoracolumbar spine was to 90 degrees.  There was no evidence of additional limitation of motion on repetitive testing.  The Veteran did have functional impairment after repetitive use of more movement than normal, weakened movement and pain on movement.  

In order for a higher than 20 percent rating to be warranted, the Veteran much have forward flexion to 30 degrees or favorable ankylosis.  Although the Veteran complained of having severe symptoms during the May 2007 examination and the examiner reported functional loss, the findings do not show functional loss amounting to limitation of flexion to 30 degrees.  The May 2007 examiner specifically stated that there is no evidence of ankylosis and the Veteran had 90 degrees of flexion in September 2012 with no evidence of additional limitation on examination, which shows a marked improvement of the Veteran's range of motion between the two examinations.  The criteria for next higher rating, 40 percent, of forward flexion of 30 degree or less or favorable ankylosis of the entire thoracolumbar spine is not shown at any point during the claim.  This is so even with consideration of painful motion and other factors.

The evidence also does not demonstrate that the Veteran had any incapacitating episodes at any time during the course of the appeal.  The Veteran did complain during the May 2007 examination of having 24 episodes of incapacitation during the year, but there is no evidence that she required bed rest prescribed by a physician and treatment by a physician.  Although the Veteran was found to have intervertebral disc syndrome in September 2012, the examiner specifically noted that the Veteran did not have any incapacitating episodes.  Therefore the criteria for the next higher rating, 40 percent, under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes have not been met for the entire appellate period. 

The Veteran has a separate rating for radiculopathy of the right lower extremity that is addressed below and bowel or bladder impairment is addressed separately in the remand portion of this decision as a service connection claim.  Neurological testing has not demonstrated that the Veteran has any additional disability other than radicular right leg pain.  The competent evidence does not show, and the Veteran has not claimed, any other associated objective neurologic abnormalities so as to warrant a separate evaluation on that account.

In sum, a higher 20 percent rating for spondylotic changes of the lumbar spine is warranted effective July 14, 2006.  However, the preponderance of the evidence is against an even higher rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Right Radicular Leg Pain

The Veteran contends that he is entitled to a higher rating for his service-connected right radicular leg pain.  

The Veteran was granted service connection for right radicular leg pain in a June 2007 rating decision, which assigned a 10 percent disability rating, effective January 21, 2007, under Diagnostic Code 8520.  38 C.F.R. § 4.124a.  

Diagnostic Code 8520 rates incomplete or complete paralysis of the sciatic nerve.  Mild incomplete paralysis warrants a 10 percent disability rating; moderate incomplete paralysis warrants a 20 percent disability rating; moderately severe incomplete paralysis warrants a 40 percent disability rating; and, severe incomplete paralysis with marked muscular atrophy warrants a 60 percent disability rating.  

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.

The use of terminology such as "mild," "moderate" and "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  38 C.F.R. §§ 4.2, 4.6.

A January 2007 EMG study revealed that the Veteran had right SI radiculopathy finding 1+ positive sharp waves at medial gastrocnemius and S1 paraspinals.  During the May 2007 VA examination, the Veteran complained of having radicular pain in the right leg.  

On VA examination in September 2012, the Veteran was found to have mild radiculopathy of the right lower extremities with involvement of the sciatic nerve.  Symptoms of constant pain, paresthesias/dysesthesias, and numbness that were moderate in severity and intermittent pain was severe.  Strength was normal, but sensory was hypoactive at 1+.

The Veteran's symptoms were predominantly moderate in severity based on the September 2012 VA examination, which is the most probative evidence in describing the severity of the disability.  Although the Veteran's radiculopathy was described as mild on one hand, her symptoms were actually described as moderate on the other hand.  When reasonable doubt is resolved in the Veteran's favor, the Board finds that the evidence more nearly approximates a 20 percent disability rating for moderate severity rather than a 10 percent rating for mild severity.  The evidence does not show that the symptoms are more than moderate such that they would approximate an even higher rating.  The only symptom that was described as severe was her intermittent pain.  Given that her radiculopathy condition was described as mild and her other symptoms were moderate, a rating higher than 20 percent for incomplete paralysis of the sciatic nerve is not warranted and the preponderance of the evidence is against an even higher rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Extraschedular Consideration

The Board has considered whether the Veteran's claim warrants referral for consideration of an extraschedular rating.  An extraschedular rating is warranted under 38 C.F.R. § 3.321(b)(1) if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  The Veteran has reported that her back and right leg disabilities interfere with her employment as they cause her to miss several days of work each year.  

The Board finds that the claimant's disability picture is adequately contemplated by the rating schedule.  The Veteran's service-connected back disability is manifested by pain, limitation of motion, guarding, weakness, and fatigability, and her service-connected radicular pain of the right leg is manifested by pain, paresthesias/dysesthesias, and numbness, which impair her ability to stand and walk for long periods.  The Veteran also reported having to use a cane for back stability.  (See, e.g., November 2005, May 2007, and September 2012 VA examination reports).  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the back and right leg provide disability ratings on the basis of limitation of motion and incapacitating episodes of the back, and paralysis of the sciatic nerve.  See 38 C.F.R. § 4.71a, Diagnostic Code 5239; 38 C.F.R. § 4.124a, Diagnostic Code 8524.

For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities and neurological impairment contemplate the manifestations of functional loss and referral is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  Furthermore, the disability picture is not so exceptional to warrant referral even when the disabilities are considered in the aggregate.

Total Disability Rating Due To Individual Unemployability (TDIU)

In the June 2007 rating decision, the RO denied the claim for TDIU and there is no record that the Veteran filed a notice of disagreement and the claim has not been developed for appellate review.  Further, the Veteran has not claimed, nor has the evidence shown, that any unemployment was due to her service-connected disabilities.  Thus, a TDIU claim is not expressly raised or reasonably raised by the record.


ORDER

A rating of 20 percent for spondylotic changes of the lumbar spine is granted, effective July 14, 2006, subject to the laws and regulations governing the payment of monetary awards.

A rating in excess of 20 percent for spondylotic changes of the lumbar spine is denied.

A rating of 20 percent, but no higher, for right radicular leg pain is granted, subject to the laws and regulations governing the payment of monetary awards.


REMAND

In the previous remand, the Board requested an opinion to determine the etiology of the current neck disability and whether it is related to her period of service.  The Board also requested an opinion to determine whether there exists a disability of the bowels and/or bladder that is related to her period of service or the service-connected lumbar spine disability.  In a September 2012 opinion, the examiner diagnosed the Veteran as having degenerative joint disease of the cervical spine and opined that "[t]he medical explanation of the basis of relationship shows no basis in the service records for the development of the [V]eteran's current neck condition."  No additional rationale was provided for this opinion, which is somewhat confusing, and the examiner did not consider the Veteran's reported history of an inservice injury and continuous pain since service.  The examiner also found that there was no diagnosable disability of the bladder; however, the examiner did find that the Veteran's symptoms were compatible with a parasympathetic pain response.  No opinion was provided regarding this finding and the examiner did not consider the in-service urinary tract infections.  The Board finds this examination not wholly sufficient as explained above.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007); 38 C.F.R. § 3.159(c)(4).  As such, further development is necessary for these claims.  See Stegall, 11 Vet. App. at 268.

Accordingly, these issues are REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional by someone who has not previous examined the Veteran to determine the etiology of her neck disability and any current disability of the bowels and/or bladder.  The claims file must be made available to the examiner for review.  

The examiner must provide an opinion as to whether it is as likely as not (a 50 percent or greater probability) that the diagnosed neck disability and any current disability of the bowels and/or bladder are related to the Veteran's period of active service.

The examiner must also provide an opinion as to whether it is as likely as not (a 50 percent or greater probability) that any current disability of the bowels and/or bladder is caused or aggravated by her service-connected conditions, including the service-connected lumbar spine disability.  

The term "aggravated" in the above context refers to a worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

The examiner must provide an opinion based on the Veteran's specific case and consider the arguments presented by the Veteran regarding the continuous pain of the neck since service.  The examiner must also consider the Veteran's inservice urinary tract infections.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Then, readjudicate the issues remaining on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


